Affirmed and Opinion Filed September 8, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00055-CV


          IN THE INTEREST OF S.B. & S.B., MINOR CHILDREN


               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-12-1096-X

                         MEMORANDUM OPINION
            Before Justices Osborne, Partida-Kipness, and Pedersen, III
                          Opinion by Justice Pedersen, III
      The mother of S.B. and S.L.B. (“Mother”) appeals the termination of her

parental rights to S.B., a ten-year-old girl, and S.L.B., a seven-year-old girl.

Following a bench trial, the trial judge found that Mother had constructively

abandoned her daughters and that termination of Mother’s parental rights was in the

best interest of S.B. and S.L.B under Texas Family Code § 161.001(b)(1)(N). For

the following reasons, we affirm the judgment of the trial court.

                                 I.    BACKGROUND

      Since late 2013, S.B. and S.L.B. resided with Isabel Brown. The Texas

Department of Family and Protective Services (“Department”) removed the children
from Mother and placed them with Brown, who served as Joint Permanent

Possessory Conservator. In November 2015, Brown was appointed Permanent

Managing Conservator after the parties entered a mediated settlement agreement.

During the years that S.B. and S.L.B. lived with Brown, Mother was a Permanent

Possessory Conservator, and her possession schedule allowed supervised visitation

with S.B. and S.L.B.

      On August 8, 2019, Brown delivered S.B. and S.L.B. to the Department and

relinquished her rights as conservator. In an affidavit, Brown stated that she could

no longer care for the girls due to Mother’s erratic behavior, which caused her, S.B.,

and S.L.B. to be at risk. On August 9, 2018, the Department filed its motion to

modify the prior orders in the suit affecting the parent-child relationship and for

termination of parental rights with respect to both S.B. and S.L.B.

      On August 10, 2018, the trial court entered an ex parte order “that the

[Department] be appointed temporary managing conservator of the children, limited

to possession, custody, and control and the responsibility to determine [their]

placement.” After an extension of this ex parte order, the trial court entered a

temporary order on September 5, 2018, appointing the Department as temporary

managing conservator of the children “with possession and authority to consent to

medical care.” These temporary orders also granted Mother periods of supervised

visitation with S.B. and S.L.B. “as arranged by the parties,” to occur at locations that

the Department directed. These temporary orders on visitation continued through the
                                          –2–
end of trial. Over the course of the proceedings, the father of S.B. relinquished his

parental rights, which were thereafter terminated. The father of S.L.B. was properly

served but failed to answer or appear; his parental rights were terminated by default.

      The trial court held a two-day bench trial on July 30, 2019, and October 17,

2019. The trial court heard testimony from Sherry Williams (investigative

supervisor), Isabel Brown, Stephanie McVea (Mother’s therapist), Denice Robinson

(children’s therapist), Annette Thomas (visitation supervisor), Scarlet Cavazos

(conservatorship worker), Melinda Fain (children’s Court Appointed Special

Advocates (“CASA”) advocate), and Dorothy Chatmon (foster parent for S.L.B.).

Mother did not testify or provide evidence at trial.

      The trial court rendered judgment terminating Mother’s parental rights to the

children, finding constructive abandonment by Mother. After the decree of

termination was entered in December 2019, Mother appealed, raising a single issue:

whether the evidence before the trial court was legally sufficient and factually

sufficient to support the trial court’s finding that Mother constructively abandoned

S.B. and S.L.B.

                             II.    STANDARD OF REVIEW

      “We review a trial court’s findings of fact under the same legal and factual

sufficiency of the evidence standards used when determining if sufficient evidence

exists to support an answer to a jury question.” Sheetz v. Slaughter, 503 S.W.3d 495,


                                         –3–
502 (Tex. App.—Dallas 2016, no pet.) (citing Catalina v. Blasdel, 881 S.W.2d 295,

297 (Tex. 1994)).

        Proceedings involving termination of parental rights under the Texas Family

Code require proof by clear and convincing evidence. TEX. FAM. CODE § 161.001(b);

In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). “Clear and convincing evidence is

‘proof that will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.’” In re J.O.A., 283 S.W.3d at

344 (citing TEX. FAM. CODE § 101.007; quoting In re J.F.C., 96 S.W.3d 256, 264

(Tex. 2002)). The heightened clear and convincing evidentiary standard applies in

termination of parental rights cases because such cases involve fundamental

interests. In re A.B., 437 S.W.3d 498, 502 (Tex. 2014); see In re G. M., 596 S.W.2d
846 (Tex. 1980).1 In legal and factual sufficiency review of an order terminating

parental rights, we must “consider all the evidence to determine whether the fact-

finder could reasonably form a firm belief or conviction that the grounds for

termination are proven.” In re J.D.B., 435 S.W.3d 452, 462 (Tex. App.—Dallas

2014, no pet.). (citing In re J.F.C., 96 S.W.3d 256-66).

        In evaluating the evidence for legal sufficiency in a parental termination case,

we view the evidence in the light most favorable to the finding and “‘consider all the


    1
      The fundamental liberty interest of a parent in the care, custody, and control of her child is one of
constitutional dimensions; accordingly, involuntary parental termination must be strictly scrutinized. In re
C.J.B., No. 05-19-00165-CV, 2019 WL 3940987, at *5 (Tex. App.—Dallas Aug. 21, 2019, no pet.) (citing
Troxel v. Granville, 530 U.S. 57, 65–66 (2000); In re K.M.L., 443 S.W.3d 101, 112 (Tex. 2014); Holick v.
Smith, 685 S.W.2d 18, 20 (Tex. 1985)).
                                                   –4–
evidence, not just that which favors the verdict.’” Id. (quoting In re J.P.B., 180
S.W.3d 570, 573 (Tex. 2005)). In our legal sufficiency review, we assume the fact-

finder resolved disputed facts in favor of its finding—if a reasonable fact finder

could do so—and we disregard all evidence that a reasonable fact-finder could have

disbelieved or found to have been incredible. Id. at 463.

      In evaluating the evidence for factual sufficiency in a parental termination

case, we consider and weigh all of the evidence; “[w]e give due deference to the

decisions of the fact-finder because the fact-finder is the sole arbiter when assessing

the credibility and demeanor of witnesses[;] and [we] do not supplant the judgment

with our own.” Id. (citing In re A.B., 437 S.W.3d at 502–03). Based on the entire

record, we determine whether the evidence is such that a fact-finder could

reasonably form a firm conviction or belief about the truth of the allegations against

the parent. Id. (citing In re A.B., 437 S.W.3d at 502-03).

                         III.   CONSTRUCTIVE ABANDONMENT

      Texas Family Code section 161.001(b) allows involuntary termination of

parental rights if clear and convincing evidence supports that (i) a parent engaged in

at least one of the twenty-one enumerated grounds for termination and (ii)

termination is in the best interest of the child. See TEX. FAM. CODE §

161.001(b)(1)(A)-(U), (b)(2); In re N.G., 577 S.W.3d 230, 232 (Tex. 2019). “A

termination decree is final and irrevocable, divesting for all time that natural right as

well as all legal rights, privileges, duties, and powers between the parent and child
                                          –5–
except for the child’s right to inherit.” In re M.K., No. 05-18-01297-CV, 2019 WL
2283886, at *3 (Tex. App.—Dallas May 29, 2019, no pet.) (mem op.).

        Here, in addition to finding that termination of parental rights was in S.B. and

S.L.B.’s best interest, the trial court terminated Mother’s parental rights under one

ground: Texas Family Code section 161.001(b)(1)(N), which provides that a court

may order termination of the parent-child relationship if the court finds by clear and

convincing evidence that the parent has:

        constructively abandoned the child who has been in the permanent or
        temporary managing conservatorship of the Department of Family and
        Protective Services for not less than six months, and:
              (i) the department has made reasonable efforts to return the child
              to the parent;
              (ii) the parent has not regularly visited or maintained significant
              contact with the child; and
              (iii) the parent has demonstrated an inability to provide the child
              with a safe environment;

TEX. FAM. CODE § 161.001(b)(1)(N).

        Here, it is undisputed that the children have been in the temporary managing

conservatorship of the Department for not less than six months. Mother specifically

challenges the legal and factual sufficiency of the evidence regarding the three

remaining elements under section 161.001(b)(1)(N), which we address hereunder.2




    2
      We note that Mother did not appeal whether evidence was sufficient to support a finding that
termination was in the best interest of the children, and we offer no opinion or analysis on that element.
                                                  –6–
    i.      The Department’s Reasonable Efforts to Return the Children to Mother

         Mother contends that the evidence does not support a finding by clear and

convincing evidence that the Department made reasonable efforts to return the

children to her. See TEX. FAM. CODE § 161.001(b)(1)(N)(i).3 However, the evidence

shows that the Department implemented a family service plan that provided services

to Mother and was designed to reunify Mother with the children. See Liu v. Dep’t of

Family & Protective Servs., 273 S.W.3d 785, 795 (Tex. App.—Houston [1st Dist.]

2008, no pet.) (“A family service plan is designed to reunify the parents with their

children who have been removed by DFPS.”). “[A] family service plan by [the

Department] is considered a reasonable effort to return a child to the parent.” In re

R.P.D., No. 05-19-00258-CV, 2019 WL 1578274, at *2 (Tex. App.—Dallas Apr.

12, 2019, no pet.) (mem. op.).4




    3
      Mother points to the fact that she had actual possession of two of her other children for a number of
months prior to the hearing in this case. Her possession of those children is not relevant to the charge that
she abandoned S.B. and S.L.B.
    4
      In In re R.P.D., we identified and summarized several cases with citations addressing the role of
service plans in the Department's efforts to return a child to her parent. Id. (“See e.g., In re N.R.T., 338
S.W.3d 667, 674 (Tex. App.—Amarillo 2011, no pet.) (noting that there was evidence of service plans and
TDFPS agreeing to home studies of family members as possible placements); see also In the Interest of
M.R.J.M., 280 S.W.3d 494, 505 (Tex. App.—Fort Worth 2009, no pet.) (the State’s preparation and
administration of a service plan for the parent constitutes evidence that the State made reasonable efforts to
return the child to the parent, and noting State made special arrangements for father to have parenting
classes in nearby town); In re S.S., No. 11-05-00083-CV, 2006 WL 1285125, at *2–3 (Tex. App.—Eastland
May 11, 2006, no pet.) (mem. op.) (evidence that TDFPS prepared service plans for the parent, arranged
and paid for a psychological evaluation and a drug assessment, provided the parent with counseling and
parenting classes, and scheduled regular visitation for the parent was legally and factually sufficient to show
reasonable effort to reunite parent with child).”).
                                                     –7–
      The evidence shows that Mother received a copy of the family service plan,

which included the following tasks and services:

      Domestic Violence Counseling: [Mother] will participate in domestic
      violence counseling to assist her with recognizing how violence in her
      relationship negatively impacts their family. …

      [Mother] is encouraged to attend Parents Empowering Parents …

      Psychiatric Evaluation: [Mother] will continue psychiatric treatment
      and evaluations to assess her ability to take responsibility for her
      children, provide safe and nurturing environment and alter pattern of
      behavior resulting in CPS involvement. [Mother] will follow all
      recommendations from the psychiatric and treatment plans including
      medication compliance. …

      Individual Counseling: [Mother] will complete individual counseling
      to develop coping skills and an understanding of how her interpersonal
      issues are affecting her family. [Mother] will follow any
      recommendations made by this provider.

The family service plan further detailed specific goals for Mother to accomplish:

      [Mother] will demonstrate the willingness and ability to protect her
      children from harm.

      [Mother] will demonstrate [an] ability to stay away from a drug and
      alcohol lifestyle.

      [Mother] will demonstrate [an] ability to secure basic necessities such
      as food, clothing, shelter, medical care, and supervision for the children.

      [Mother] will demonstrate [an] ability to protect the children from
      future abuse or neglect, [sic] and will show concern for [their] future
      safety.

      [Mother] will demonstrate an understanding of the cycle of
      violence/domestic violence and be proactive in securing safety for the
      family. [Mother] will demonstrate the ability to maintain supportive
      relationships that are beneficial to the family situation.
                                         –8–
      [Mother] will demonstrate an ability to change the pattern of behavior
      that resulted in abuse/neglect.

      Although the record shows that Mother completed some domestic violence

counseling, the record also shows that she did not understand how to properly parent

her children and protect them from domestic violence situations. The record of

Mother’s therapy shows that, while Mother grew more open, honest, rational, and

less aggressive with others, Mother never met her therapy goals of managing her

children and remaining independent. McVea testified that Mother “could not follow

through” on plans, and she would not recommend that the children be placed in

Mother’s care. McVea further testified that Mother did well with the children in a

controlled environment but that:

      [Mother] pretty much functions in crisis mode usually. Usually she’s
      responding to a crisis. So she will have this awesome plan to get out of
      a crisis and just ends up being [in] one crisis after another. So her skills
      to prevent those type of things just hasn’t improved to where they
      needed to be.

Although there is evidence that Mother attended individual counseling, there is no

evidence in the record that Mother completed any psychiatric evaluation.

      In addition to the aforementioned services, the record shows that the

Department provided Mother access to weekly visitation with the children in

accordance with the temporary orders. See H.N. v. Dep’t of Family & Protective

Servs., 397 S.W.3d 802, 810–11, (Tex. App.—El Paso 2013, no pet.) (holding that


                                         –9–
access to weekly supervised position was evidence of Department’s reasonable

efforts to return a child).

         Whether we view the evidence in the light most favorable to the trial court’s

finding or weigh all the evidence as it relates to this first contested element, the trial

court could have formed a firm belief or conviction that the Department made

reasonable efforts to return the children to Mother. See M.R.J.M., 280 S.W.3d at 505;

R.P.D., 2019 WL 1578274, at *2. We conclude the evidence was legally and

factually sufficient to support the trial court’s determination that the Department

made reasonable efforts to return the children to Mother. See TEX. FAM. CODE

§ 161.001(b)(1)(N)(i).

   ii.      Mother’s Visitations and Significant Contacts with the Children

         Next, Mother contends that the evidence does not support a finding by clear

and convincing evidence that she has not regularly visited or maintained significant

contact with the children. See TEX. FAM. CODE § 161.001(b)(1)(N)(ii). Over fifty-

eight weeks passed from the time of the entry of the temporary orders on visitation

until the final day of trial. Although the record shows that Mother exercised her

visitation of the children twenty times over the course of the termination proceeding,

Cavazos testified Mother exercised visitation with the children a total of five times




                                          –10–
in the nine-month period from February 2019 to October 2019.5 Cavazos testified

that Mother’s reasons for missing visitations included:

        She had a doctor’s appointment after giving birth to her newest child,
        her daughter. Once she told me she was working. And another, maybe
        two to three times, she told me that she didn’t have child care for her
        other children.

        Cavazos further testified that, prior to the birth of Mother’s child in fall 2019,

she missed visitations due to sickness during the pregnancy and, on one occasion, a

hospitalization. There is evidence of a visitation that was scheduled in which the

children were brought into the CPS office, but mother failed to appear. Although we

recognize that it is not Mother’s burden, the record contains no documentary

evidence or firsthand evidence for any of Mother’s excuses for missing visitations.

See generally TEX. FAM. CODE § 161.001(b). The record contains neither evidence

of Mother contacting the Department to schedule make-up visitation nor evidence

of any communications between Mother and the children—such as letters,

voicemails, phone call logs, emails, or text messages.

        We have previously held that evidence of a parent missing 40% of his or her

scheduled visitations over a seven-month period is sufficient evidence of that

parent’s not regularly visiting or failing to maintain significant contact with the

child. In re E.M., No. 05-18-01161-CV, 2019 WL 1449791, at *4 (Tex. App.—



    5
     Although mother contends that she was bedridden during this time, we note that there is no testimony
or documentary evidence supporting the allegation that Mother was bedridden during those months.
                                                 –11–
Dallas Apr. 1, 2019, no pet.) (mem op.). Similarly, the Fort Worth court of appeals

has held that attending only twelve periods of possession over a nine-month period—

during which visitations where scheduled weekly—constituted evidence supporting

termination under constructive abandonment. In re J.J.O., 131 S.W.3d 618, 629

(Tex. App.—Fort Worth 2004, no pet.).

      We conclude that the testimony regarding Mother’s excuses for missed

visitations does not outweigh the evidence that Mother failed to regularly visit or

maintain significant contact with her children. See Interest of F.L.B., 13-19-00319-

CV, 2019 WL 6606159, at *8 (Tex. App.—Corpus Christi Dec. 5, 2019, no pet.)

(mem op.) (holding that a Mother who exercised visitation twelve times over a three

year period failed to regularly visit or maintain significant contact with her child

despite her “proffered reasons for her repeated absence—prior work commitments,

lack of transportation, unavailable child care, prioritization of her other children”).

      Whether we view the evidence in the light most favorable to the trial court’s

finding or weigh all the evidence pertaining to this second element, a reasonable

fact-finder could have formed a firm conviction that Mother did not regularly visit

or maintain significant contact with the children. See id. at 629-30; In re A.B., 437
S.W.3d at 506; In re E.M., 2019 WL 1449791, at *4. We conclude the evidence was

legally and factually sufficient to support the trial court’s determination on this

element. See TEX. FAM. CODE § 161.001(b)(1)(N)(ii).


                                         –12–
   iii.      Mother’s Inability to Provide the Children with a Safe Environment

          Lastly, Mother contends that the evidence does not support a finding by clear

and convincing evidence that she has demonstrated an inability to provide the

children with a safe environment. See TEX. FAM. CODE § 161.001(b)(1)(N)(iii). In

our review of whether a child’s parents are willing and able to provide the child with

a safe environment, we consider the factors listed in Texas Family Code

§ 263.307(b). See TEX. FAM. CODE § 263.307(b). The record contains evidence from

several witnesses who raised concerns as to whether Mother could provide a safe

environment for the children.

          1. Age, physical, and mental vulnerabilities of the children

          The Texas Family Code directs us to first consider the children’s ages and

their mental and physical vulnerabilities. See TEX. FAM. CODE § 263.307(b)(1). The

record shows that both children—ten years old and six years old—were diagnosed

with ADHD and exhibited behavioral problems that required therapy and

medication. Fain testified that six-year-old S.L.B. suffers from a developmental

delay—placing her on an academic level of a two-year old—and suggested that

S.L.B. should attend a special needs school. Robinson testified that, although both

children needed a stable home, S.L.B. in particular needed speech therapy, “structure

as far as daily routines[,] and someone who is nurturing, who is going to … follow

… through with any recommendations for treatment.” Chatmon testified that S.L.B.

(1) generally has behaviors of a three year old, (2) does not know her own body
                                           –13–
parts, (3) needs assurances while dropped off at school and throughout the day that

she (Chatmon) will be back to pick her up, and (4) “runs out of the classroom a lot

because she has attachment [issues]” during school and “panics a lot.” The record

shows that Mother’s failure to consistently exercise visitation with the children

resulted in them exhibiting behavioral issues and depression.

      With respect to ten-year-old S.B., Robinson testified that she has an

adjustment disorder in addition to her ADHD diagnosis. Robinson testified that S.B.

has aggression toward her sister. Chatmon testified that S.B. did not share the same

foster home with S.L.B. because of “… [a]nger. [S.B.] has a lot of anger. There was

a lot of violence towards [S.L.B.]. … it’s a lot of violence between [S.B.] and

[S.L.B.]. Due to these issues and conflicts, the children are placed in different homes.

      The record indicates that the children both have significant vulnerabilities.

The record lacks evidence that Mother could meet S.B. and S.L.B.’s needs and

support their vulnerabilities. Instead, witnesses testified to their concerns that

Mother would not be able to support the children’s special needs, discussed further

hereunder. See TEX. FAM. CODE § 263.307(b).

      2. Mother’s History of Abusive or Assaultive Conduct

      Another factor the Texas Family Code directs us to consider is whether there

is a history of abusive or assaultive conduct by the child’s family. See TEX. FAM.

CODE § 263.307(b)(7). Mother suffered from bipolar disorder and schizophrenia,

which required medication. Although mental illness alone is not sufficient grounds
                                         –14–
for terminating the parent-child relationship,6 “when a parent’s mental state allows

[her] to engage in conduct [that] endangers the physical or emotional well-being of

the child, that conduct has a bearing on the advisability of terminating the parent’s

rights.” In re C.D., 664 S.W.2d 851, 853 (Tex. App.—Fort Worth 1984, no writ)

(discussing termination of parental rights in the context of a mother’s schizophrenia

and resulting suicidal thoughts, hospitalizations, and violence).

        McVea testified that she began therapy with Mother in 2017, after a referral

based on a verbal and physical altercation between Mother and Mother’s aunt, which

escalated to Mother’s threatening her aunt with a knife. At that time, Mother was not

on her medication and was pregnant. Similarly, before and during this termination

proceeding, Mother was pregnant, and the record indicates that Mother did not take

her medication while she was pregnant. The record shows that Mother is “able to get

along and … be rational with people instead of being very aggressive” when she is

on medication.

        Brown testified to two specific incidents of Mother’s behavior, which

ultimately led Brown to relinquish her rights to S.B. and S.L.B. First, Brown testified

that—while Brown and the children were at a grocery store—Mother saw S.B. and

attempted to forcibly grab S.L.B. At that time, Mother had no right to possession of

either child, but Mother nonetheless called for security and threatened to call the


    6
     In re S.R., 452 S.W.3d 351, 363 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). (“Mental illness
alone is not grounds for terminating the parent-child relationship.”)
                                                 –15–
police on Brown. Mother then left the store. Second, Brown testified that in August

2018, Mother brought five men to Brown’s home, asking Brown to come outside to

talk in the street. Brown testified Mother threatened her, stating that Mother

“need[ed] to get with [her] because things wasn’t right according to her girls.”

Brown called the police, and Mother then left with the five men.

      3. Mother’s Parenting Skills

      The Texas Family Code further directs us to consider whether the child’s

family demonstrates adequate parenting skills. See TEX. FAM. CODE § 263.307(b)

(12). Apart from evidence showing that Mother (a) never met therapy treatment

goals of learning to manage her children and (b) failed to follow through on plans,

several witnesses testified as to Mother’s lacking parenting skills. Thomas (visitation

supervisor) testified that she was concerned that Mother did not discipline or correct

S.B. when S.B. used profanity with the one of the transporters in the lobby of the

visitation premises. Thomas noticed that Mother spent time during the visitations on

her phone, not interacting with the children. Thomas testified that Mother could not

manage all of the children without S.B.’s help and that Mother would often grow

impatient—yelling or raising her voice. Thomas testified that during the supervised

visitation, Mother would threaten physical discipline, including raising her hand to

strike. There is evidence that, historically, the Department has removed five of

Mother’s six children from her care.


                                        –16–
      McVea testified that Mother has a history of domestic violence and that

Mother has experienced “so much abuse throughout her lifetime” that “she [doesn’t]

know how to get out of [it.]” McVea further explained that Mother minimized the

abuse, and Cavazos testified that Mother is still in a relationship with the perpetrator

of the domestic violence.

      4. Safe physical home environment

      Another factor that the Texas Family Code directs us to consider is whether

the parent can provide the child with a safe physical home environment. See TEX.

FAM. CODE § 263.307(b)(12)(D). We have previously held that a parent’s inability

to provide housing and “erratic employment” serves as evidence supporting

constructive abandonment. In re J.H.R., No. 05-01-00482-CV, 2002 WL 1129114,

at *7 (Tex. App.—Dallas May 31, 2002, no pet.); see also In re V.D.A., No. 14-14-

00561, 2014 WL 7347776, at *9 (Tex. App.—Houston [14th Dist.] Dec. 23, 2014,

no pet.) (mem. op.) (finding sufficient evidence of constructive abandonment when

father did not provide proof of income or stable housing); M.C. v. Dep’t of Family

& Protective Servs., 300 S.W.3d 305, 310 (Tex. App.—El Paso 2009, pet. denied)

(finding sufficient evidence of constructive abandonment when mother failed to

provide basic necessities for child and had no permanent housing or employment).

      The record shows that Appellant did not have stable housing for herself, did

not provide stable housing for the children, and never provided alternative

placements for the children. Witnesses testified that Mother resided at multiple
                                         –17–
locations: her adoptive mother’s one-bedroom apartment, a domestic violence

shelter, a motel, and other various places. McVea testified that she was unaware if

Mother ever had stable housing and that “at no time during [McVea’s] work with

her did [Mother] ever have stable residence.” Apart from Mother’s excuse of missing

visitation due to work, the record contains little evidence that Mother was employed.

Sherry Williams testified that Mother had not held a steady job during the pendency

of the case.

      Whether we view the evidence in the light most favorable to the trial court’s

finding or weigh all the evidence on this third contested element, the trial court could

have formed a firm belief or conviction that Mother demonstrated an inability to

provide the children with a safe environment. We conclude the evidence was legally

and factually sufficient to support the trial court’s determination on this third

element. See TEX. FAM. CODE § 161.001(b)(1)(N)(iii); In re J.H.R., 2002 WL
1129114, at *7; In re V.D.A., 2014 WL 7347776, at *9; M.C, 300 S.W.3d at 310.

                                   IV.   CONCLUSION

      We overrule Mother’s sole issue. The trial court’s judgment terminating

Mother’s parental rights is affirmed.


                                            /Bill Pedersen, III//
                                            BILL PEDERSEN, III
200055f.p05                                 JUSTICE




                                         –18–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

In the Interest of S.B. & S.B                  On Appeal from the 305th Judicial
                                               District Court, Dallas County, Texas
                                               Trial Court Cause No. JC-12-1096-X.
                                               Opinion delivered by Justice
                                               Pedersen, III. Justices Osborne and
                                               Partida-Kipness participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

Judgment entered this 8th day of September, 2020.




                                        –19–